         Case 1:16-cr-00656-GHW Document 849 Filed 12/29/20 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/29/2020
 ROBERT GIST,
                                  Movant,                            19-cv-5095-GHW

                      -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                                ORDER
                                  Respondent.

GREGORY H. WOODS, United States District Judge:

        On December 29, 2020, after receiving a response to his subpoena on the Federal Bureau of

Prisons, Mr. Gist submitted additional briefing in support of his 28 U.S.C. § 2255 petition to vacate

his conviction and sentence. Dkt. Nos. 844-45. Mr. Gist alleges, inter alia, that the Government

failed to produce material exculpatory evidence, in violation of its obligations under Brady v.

Maryland. The Government has requested leave to respond to Mr. Gist’s arguments. Dkt. No. 848.

        The Government is directed to respond to Mr. Gist’s supplemental brief no later than

January 19, 2021. The Government is further directed to provide the Court with a status update as

to whether Mr. Gist has returned to his home facility in Thomson. Mr. Gist’s reply to the

Government’s opposition is due no later than January 26, 2021.

        SO ORDERED.

 Dated: December 29, 2020
                                                              GREGORY H. WOODS
                                                             United States District Judge
